Citation Nr: 1207926	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to service connection for a gastrointestinal/stomach disorder, claimed as esophageal reflux and hyperacidity. 

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's request to reopen his claims for service connection for the residuals of a right ankle sprain, a stomach disorder, an acquired psychiatric disorder, and a residual appendectomy scar, and denied his claims for service connection for the residuals of a left elbow injury and a sleep disorder. 

In an October 2010 decision, the Board reopened the claims of service connection for the residuals of a right ankle sprain, a stomach disorder, and a residual scar due to an appendectomy, but remanded those issues on the merits, as well as service connection for an acquired psychiatric disorder, the residuals of a left elbow injury, and a sleep disorder.  Thereafter, a November 2011 rating decision granted service connection for the appendectomy issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Additional VA records must be obtained on remand.  Specifically, on VA examination in July 1971, it was noted that the Veteran was being treated for his psychiatric disorder at the San Juan VA mental hygiene clinic.  Additionally, during VA examination in June 2011 it was noted that the Veteran was seen at the San Juan VA Medical Center (VAMC) in 1999.  These records are not associated with the claims folder.

The Board previously remanded this case, in pertinent part, for VA examination and medical opinions.  However, a review of the examination reports shows that they are inadequate and that further assessment is necessary as to the issues of service connection for right ankle, left elbow, and psychiatric disorders.  See Stegall.  


Right Ankle Sprain and Left Elbow Disability

The service treatment records reflect repeated treatment for a right ankle sprain in October 1979, November 1969, and May 1970.  During service, in May 1970, the Veteran was noted to have pain in the left biceps area after throwing a softball.  He was diagnosed as having a strain of the left brachioradialis insertion and tennis elbow.  On the July 1971 post-service VA examination, no residuals of an inservice right ankle sprain were indicated and no left elbow disability was diagnosed.  

The Board remanded this case in October 2010.  A VA examination was performed in April 2011.  The history was reviewed and a physical examination was conducted.  Current diagnoses were right ankle sprain and degenerative joint disease as well as left lateral epicondylitis.  The examiner provided an opinion that these diagnoses were not at least as likely as not related to military service because there was "no evidence on medical records that he received or continued with treatment within one year of discharge from service" which means that the "condition was acute and transient and responded to proper treatment given."

While presumptive service connection may be granted for certain diseases, including arthritis, if manifest in the initial post-service year, there is no requirement that there be treatment specific to the one year period after service for a disability to be granted service connection.  See generally 38 C.F.R. § 3.303(d).  This opinion is incomplete, particularly since the examiner made diagnoses consistent with the inservice diagnoses.  An additional opinion should be obtained to determine if current diagnoses began during service, even in the absence of treatment in the initial post-service year.


Acquired Psychiatric Disorder

On the inservice entrance examination, the Veteran reported having depression or excessive worry.  The psychiatric examination was normal.  During service, the Veteran displayed psychiatric symptoms and was diagnosed with situational anxiety.  On the post-service July 1971 examination, the Veteran was diagnosed as having an anxiety reaction in an inadequate personality.

In accordance with the Board's remand, the Veteran was afforded a VA examination in June 2011.  The examiner diagnosed the Veteran as having a dysthymic disorder and alcohol abuse (in early remission) which both preexisted service.  The examiner did not provide any opinion regarding whether the preexisting disability was aggravated during service.  As such, this opinion was incomplete and an addendum from that examiner, or if unavailable, another examiner, should be obtained as to the aggravation matter.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records, to include any archived records, from the VA Medical Center in San Juan, Puerto Rico, dated since April 1971.  This request should include (but not be limited to) records from the mental hygiene clinic in 1971 and records of treatment beginning in 1999.   

2.  Thereafter, obtain a VA medical addendum from the examiner who conducted the April 2011 joints examination, or if unavailable, from another VA examiner.  The claims file should be reviewed and a copy of this Remand provided to the examiner.  The examiner should address the in-service and post-service history for claimed right ankle and left elbow disabilities.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the currently diagnosed right ankle and left elbow disabilities had their clinical onset during service or are related to any in-service disease, event, or injury.  

The examiner should be informed that treatment or the lack thereof within the first post-service year should not be the sole determinative factor.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Obtain a VA medical addendum from the examiner who conducted the June 2011 psychiatric examination, or if unavailable, from another VA examiner.  The claims file should be reviewed and a copy of this Remand provided to the examiner.  The examiner should provide an opinion as to the following questions:

What is the likelihood that the Veteran's dysthymic disorder underwent an increase in severity during service beyond the natural progress of the disease?  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.  

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




